Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated October 27, 2021 is acknowledged.
Claims 1, 3-11, 14-18, 21 and 22 are pending.
Claims 2, 12, 13, 19 and 20 are cancelled.
Claims 1, 3-11 and 14 are currently amended.
Claims 15-18, 21 and 22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 3-11 and 14 as filed on October 27, 2021 are pending and under consideration to the extent of the elected species, e.g., the at least one surfactant is CAPB and the one or more ingredient is 2-hydroxyocanal.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn.
Applicant’s arguments and the 132 Declaration of Matthew Robert Giles have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23, 2021 was considered.

Claim Objections
Claims 1, 5 and 7 are objected to because of the following informalities:  
Claim 1:  the “and” between items (a) and (b) should be deleted.
Claim 1:  a semicolon should be inserted after “and mixtures thereof” in (c) and before “and (d)” and a semicolon should be inserted after “or a hydroxyalkyl group” in (d) and before “in which said emulsion”.
Claim 5 should presumably recite “wherein the chelating agent is” consistent with the antecedent in claim 1 as currently amended.
Claim 7 should presumably recite “wherein the carboxylic acid is octanoic acid and the amine is triethanolamine” or “wherein the carboxylic acid has 8 carbon atoms and is octanoic acid and the amine is a compound wherein each of R1, R2 and R3 is a hydroxyalkyl group that is -(CH2)2OH and the amine is triethanolamine” or some variation thereof consistent with the antecedent in claim 1 as currently amended.
Appropriate correction is required.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. GB 1616666.2, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  The prior-filed application does not disclose the concentrate emulsion composition of claim 1 as currently amended comprising the circumscribed types and amounts of surfactant, aldehyde, chelating agent and amine salt of a carboxylic acid or the stability thereof.  
The disclosure of the prior-filed application, Application No. GB 1616670.4, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  The prior-filed application does not disclose the concentrate emulsion composition of claim 1 as currently amended comprising the circumscribed types and amounts of surfactant, aldehyde, chelating agent and amine salt of a carboxylic acid or the stability thereof.  
The earliest date available to claims 1, 3-11 and 14 is September 29, 2017.      

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 4, 6, 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 4 recites wherein the chelating agent comprises a polycarboxylic acid derived chelating agent, however, claim 1 from which claim 4 depends recites a chelating agent selected from a closed group.  While some of the specified chelating agents within the closed group of claim 1 may be “polycarboxylic acid derived” as evidenced at least by claim 5, the recitation of any / all polycarboxylic acid derived chelating agents is broader than the closed grouping of claim 1.  Therefore, claim 4 fails to include all of the limitations of claim 1.  Although claim 5 depends from claim 4, claim 5 is not included in this rejection because claim 5 recites two of the chelating agents recited within the closed group of claim 1.
	Claim 6 recites wherein the amine salt of a carboxylic acid comprises a salt of a monocarboxylic acid and a secondary or tertiary amine, however, claim 1 from which claim 6 depends recites the carboxylic acid has 4 to 10 carbon atoms and the amine is a compound of formula R1R2R3N.  Because a monocarboxylic acid is not necessarily a C4 to C10 carboxylic and a secondary or tertiary amine is broader than a compound of formula R1R2R3N as specified in claim 1, claim 6 fails to include all of the limitations of claim 1.  Although claim 7 depends from claim 6, claim 7 is not included in this rejection because claim 7 recites an amine salt of a C8 carboxylic acid consistent with the formula of claim 1.
Claim 9 recites wherein the aldehyde comprises 2-hydroxyoctanal, however, claim 1 from which claim 9 depends recites an aldehyde selected from a closed Markush group.  Because comprises is an open transitional phrase which does not exclude additional, unrecited elements, comprises opens the claim to additional aldehydes inclusive of those not recited in claim 1.  See MPEP 2111.03.  Claim 9 therefore fails to include all of the limitations of claim 1.  The same issue exists for the chelating agent of claim 9 in view of the amendment of claim 1 to recite a closed Markush group of chelating agents. 
	Claim 10 recites (a) and combined components (b), (c) and (d) together comprise at least 20 wt% of the composition, however, claim 1 recites bounded ranges wherein (a) and (b) and (c) and (d) can maximally comprise 60 wt% (= 10 + 10 + 25 + 15).  The open ended range of at least 20 wt% of claim 10 omits the upper limit of 60 wt% of claim 1.  Claim 10 therefore fails to include all of the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments:  Claim Rejections - 35 USC § 112(d)
Applicant’s arguments with respect to claims 9 and 10 have been fully considered but they are not persuasive.
	With regard to claim 9, the basis for the rejection was / is not the misspelling of the aldehyde but rather the fact that it is improper for a dependent claim to utilize open “comprising” language when the independent claim utilizes closed “consisting of” language because the “comprising” language improperly opens / contradicts the closed “consisting of” language.  
	With regard to claim 10, Applicant’s remarks at page 7 that claim 10 further limits the minimum concentrations of components (a) through (d) is acknowledged but not found persuasive because the basis for the rejection is the fact that claim 1 establishes a maximum concentration for components (a) through (d) which is omitted / contradicted by the open-ended range of claim 10.   
	As such, claims 9 and 10 violate 35 USC 112(d) because they fail to include all the limitations of the claim upon which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 3-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Scheunemann et al. (WO 2018/059778, published April 5, 2018, filed July 20, 2017 and claiming priority to September 30, 2016, as evidenced by English equivalent US 2019/0240129, of record).
Scheunemann is prior art because the effective filing date of the instant claims is September 29, 2017 (see at least pages 3-4 of the first Non-Final rejection mailed August 20, 2020 and the updated Priority section supra).

Scheunemann teach compositions comprising about 0.001 to 10 wt% of at least one amine salt of a carboxylic acid and about 0.001 to 20 wt% of at least one protein hydrolysate (additional compound) (title; abstract; claims), as required by instant claims 10 and 14.  Regarding the limitation of claim 14 “resulting in a formulated composition,” such statements of intended use have no patentable weight, however, Scheunemann, as a whole, is drawn to hair treatment products such as shampoos (abstract; paragraph [0032]).  The amine salt of the carboxylic acid is formed from a primary, secondary or tertiary amine together with a carboxylic acid inclusive of mono- and dicarboxylic (paragraphs [0034]-[0035]), as required by instant claim 6.  Suitable amines include triethanolamine (compound of formula R1R2R3N wherein each of R1, R2 and R3 are hydroxyalkyl) and suitable amine salts of carboxylic acids include triethanol ammonium octanoate (C8 carboxylic acid) (paragraphs [0034] and [0036]-[0040]), as required by instant claims 7 and 9.  Amine salt(s) of carboxylic acids are preferably of formula (I):

    PNG
    media_image1.png
    173
    366
    media_image1.png
    Greyscale

wherein R1, R2 and R3 are selected independently from –H (hydrogen), -CH3 (alkyl), -CH2CH3- (alkyl), CH2CH2OH (hydroxyalkyl) and R represents an at least a C2 hydrocarbon (paragraphs [0037]-[0039]).  More preferably, amine salts are selected from (paragraph [0040]):

    PNG
    media_image2.png
    305
    754
    media_image2.png
    Greyscale

When n = 7, Ic is the triethanol amine salt of octanoic acid.
	The compositions may comprise surfactants inclusive of zwitterionic (amphoteric) surfactants inclusive of cocamidopropyl betaine; zwitterionic surfactants may be present from about 0.3 to 20 wt% (paragraphs [0118]-[0141] and in particular [0018]-[0019] and [0123]-[0125]), as required by instant claims 8-10.
	The compositions may comprise about 0.001 to 20 wt% of at least one alpha-substituted aldehyde inclusive of 2-hydroxyoctanal; also preferred are 2-hydroxypropanal, as required by instant claims 3, 9 and 10.  
	The compositions may comprise about 0.001 to 10 wt% of at least one succinimidyl ester (paragraphs [0163]-[0164]).  
	The compositions may comprise about 0.001 to 20 wt% of a complexing (chelating) agent such as GLDA; also preferred are DTPA, IDS, EDTA, EDDS and HEDTA (paragraphs [0173]-[0182]), as required by instant claims 4, 5, 9 and 10.
	The compositions comprise an aqueous or aqueous-alcoholic carrier comprising at least about 50 wt% water, at least about 75 wt% water (paragraphs [0192]-[0193]), as required by instant claim 11.  
	 Scheunemann fail to specifically teach or exemplify an embodiment comprising (a) 0.1 to 10 wt% amphoteric and/or anionic surfactant, (b) 2 to 10 wt% aldehyde selected from the group inclusive of 2-hydroxyoctanal, (c) 5 to 25 wt% chelating agent selected from the group inclusive of GLDA and (d) 3 to 15 wt% of an amine salt of a C4 to C10 carboxylic acid as required by claim 1, however, the broader teachings of Scheunemann render obvious aqueous compositions comprising about 0.3 to 20 wt% of zwitterionic surfactants inclusive of cocamidopropyl betaine, about 0.001 to 20 wt% of at least one alpha-substituted aldehyde inclusive of 2-hydroxyoctanal, about 0.001 to 10 wt% of at least one succinimidyl ester, about 0.001 to 20 wt% of a complexing (chelating) agent such as GLDA, and about 0.001 to 10 wt% of at least one amine salt of a carboxylic such as triethanol ammonium octanoate.  Therefore, Scheunemann render obvious compositions as claimed because [i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
	Regarding the recitation of the physical property of a storage stable emulsion, because Scheunemann render obvious compositions as claimed, comprising the same ingredients in the same amounts as set forth in the dependent claims, then Scheunemann must also possess compositions which form stable emulsions because the properties of a composition are inseparable from the structure thereof, absent evidence to the contrary.  In further support for this presumption, the as-filed specification at example 1 indicates that aqueous compositions falling within the scope of Scheunemann form stable emulsions and Scheunemann teach the compositions are aqueous.


Claims 1, 3-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kleen et al. (WO 02/30373, published April 18, 2002, as evidenced by the machine translation, of record) in view of Scheunemann et al. (WO 2018/059778, published April 5, 2018, filed July 20, 2017 and claiming priority to September 30, 2016, as evidenced by English equivalent US 2019/0240129, of record).
	Kleen teach compositions comprising 0.01 to 10 wt% aldehydes; the compositions improve the color-fastness of colored hair (title; abstract; pages 3-4), as required by instant claim 10.  Suitable aldehydes include glyceraldehyde (alpha-substituted as evidenced by page 12, lines 6-8 of the instant specification).
	The compositions may further comprise 0.1 to 45 wt% surfactants (pages 13, 18 and 39), as required by instant claim 10.  Suitable anionic surfactants include salts / soaps of amine salts of carboxylic acids) (paragraph bridging pages 13 and 14), as required by instant claims 6, 7 and 9.  Suitable zwitterionic surfactants include cocamidopropyl betaine (pages 14), as required by instant claims 8 and 9.  
	The compositions may further comprise emulsifiers (additional compound) which stabilize emulsions comprising water (paragraph bridging pages 19 and 20; page 36), as required by instant claim 14.  Regarding the limitation of claim 14 “resulting in a formulated composition,” such statements of intended use have no patentable weight.  The compositions may be in the form of a water (page 36).
	The compositions may be formulated as a hair conditioner or as a shampoo (page 37).
	The compositions may further comprise all other components known to those skilled in the art in addition to the above mentioned preferred components (page 37).  Such components include inter alia complexing (chelating) agents such as EDTA (polycarboxylic as evidenced by Figure 5 at page 20 of the instant specification) (page 38), as required by instant claim 4.  
	Kleen do not teach (b) an aldehyde selected from the group inclusive of 2-hydroxyoctanal and (c) 5 to 25 wt% chelating agent as required by claim 1.
Kleen do not teach 2-hydroxoctanal as required by claims 3 and 9.
	Kleen do not teach GLDA or/and DTPA as required by claim 5.
	Kleen do not teach GLDA as required by claim 9.
	Kleen do not teach component (a), component (b), component (c), component (d) and water comprise at least 90 wt% of the composition as required by claim 11.
	These deficiencies are made up for in the teachings of Scheunemann.
Scheunemann teach compositions comprising about 0.001 to 10 wt% of at least one amine salt of a carboxylic acid and about 0.001 to 20 wt% of at least one protein hydrolysate (title; abstract; claims).  Suitable amines include triethanolamine and suitable amine salts of carboxylic acids include triethanol ammonium octanoate (paragraphs [0034] and [0036]-[0040]).  The compositions may comprise about 0.001 to 20 wt% of at least one alpha-substituted aldehyde inclusive of glyceraldehyde and 2-hydroxyoctanal (paragraphs [0156]-[0157] and [0162]), as required by instant claims 3 and 9.  The compositions may comprise about 0.001 to 20 wt% of a complexing (chelating) agent such as EDTA and GLDA (paragraphs [0173]-[0182]), as required by instant claims 5 and 9.  The compositions comprise an aqueous or aqueous-alcoholic carrier comprising at least about 50 wt% water, at least about 75 wt% water (paragraphs [0192]-[0193]), as required by instant claim 11.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the complexing (chelating) agents such as EDTA in the compositions of Kleen in amounts of 0.001 to 20 wt% as taught by Scheunemann because such amounts are suitable for including within compositions comprising aldehydes and surfactants which are intended for hair treatment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the aldehydes taught by Scheunemann inclusive of 2-hydroxyoctanal for the aldehydes in the compositions of Kleen because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because both Kleen and Scheunemann 
Regarding the recitation of the physical property of a storage stable emulsion, because the combined teachings of Kleen in view of Scheunemann render obvious compositions as claimed, comprising the same ingredients in the same amounts as set forth in the dependent claims, then it is presumed that the compositions rendered obvious by the prior art are also storage stable emulsions because the properties of a composition are inseparable from the structure thereof, absent evidence to the contrary.  
Regarding claims 5 and 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the complexing (chelating) agents taught by Scheunemann inclusive of GLDA for the complexing agents in the compositions of Kleen because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because both Kleen and Scheunemann exemplify EDTA as a suitable complexing agent for use in compositions intended for hair treatment.  
Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include water in the compositions of Kleen in amounts of at least about 50 wt%, of at least about 75 wt% as taught by Scheunemann because Kleen teach the compositions may take the form of a water and because Scheunemann teach this amount of water is suitable for compositions intended for hair treatment.  Therefore, the combined teachings of Kleen in view of Scheunemann render obvious compositions comprising up to 10 wt% aldehydes, up to 45 wt% surfactants inclusive of triethanol ammonium octanoate and cocamidopropyl betaine, up to 20 wt% chelating agents and at least about 50 wt% water.


Claims 1, 3-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kleen et al. (WO 02/30373, published April 18, 2002, as evidenced by the machine translation, of record) in view of Muerner et al. (US 2004/0187226, published September 30, 2004, IDS reference filed March 28, 2019); Ishii et al. (JP 2002-265411, published September 18, 2002, as evidenced by the Google translation, of record); and Marsh et al. (US 2013/0174863, published July 11, 2013, of record).
	The teachings of Kleen have been described supra.  Kleen further teach aldehydes inclusive of acetaldehyde, propionaldehyde, butyraldehyde (butanal) and valeraldehyde (pentanal) (paragraph bridging pages 3 and 4).
	Kleen do not teach (b) an aldehyde selected from the group inclusive of 2-hydroxyoctanal and (c) 5 to 25 wt% chelating agent as required by claim 1.
Kleen do not teach 2-hydroxyoctanal as required by claims 3 and 9.
	Kleen do not teach GLDA or/and DTPA as required by claim 5.
	Kleen do not teach GLDA as required by claim 9.
	Kleen do not teach component (a), component (b), component (c), component (d) and water comprise at least 90 wt% of the composition as required by claim 11.
These deficiencies are made up for in the teachings of Muerner, Ishii and Marsh.
	Muerner teach compositions comprising about 0.005 to 20 wt% of at least one aldehyde R-CHO; the compositions increase color intensity of oxidative colorants (title; abstract; paragraphs [0012]-[0013], [0020], [0022], [0026]; claims).  Suitable aldehydes include inter alia acetaldehyde, propionaldehyde, butanal, pentanal, octanal, 3-7-dimethyl-7-hydroxyoctanal, 2-
	Ishii teach methods for manufacturing hydroxyaldehydes inclusive of 2-hydroxyoctanal (title; abstract; Example 15), as required by instant claims 3 and 9.
	Marsh teach compositions comprising about 0.01 to 10 wt% of a chelant such as EDTA or GLDA (title; abstract; paragraphs [0043]-[0044]), as required by instant claims 5 and 9.  Chelants inhibit or remove mineral deposit build up on hair; deposits of metal ions can cause damage to hair as well as reduce color uptake (paragraphs [0002]-[0003]).  The compositions comprise a carrier such as water from about 20 to about 95 wt% (paragraph [0062]), as required by instant claim 11.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the complexing (chelating) agents such as EDTA in the compositions of Kleen in amounts of 0.01 to 10 wt% as taught by Marsh because such amounts are suitable for including within compositions which are intended for hair treatment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the aldehydes taught by Muerner inclusive of octanal, optionally hydroxy-substituted, for the aldehydes in the compositions of Kleen in view of Marsh because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because both Kleen and Muerner exemplify inter alia acetaldehyde as a suitable aldehyde present in overlapping amounts for use in compositions intended for hair treatment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
 Regarding the recitation of the physical property of a storage stable emulsion, because the combined teachings of Kleen in view of Muerner, Ishii and Marsh render obvious compositions as claimed, comprising the same ingredients in the same amounts as set forth in the dependent claims, then it is presumed that the compositions rendered obvious by the prior art are also storage stable emulsions because the properties of a composition are inseparable from the structure thereof, absent evidence to the contrary.  
Regarding claims 5 and 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the complexing (chelating) agents taught by Marsh inclusive of GLDA for the complexing agents in the compositions of Kleen because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because both Kleen and Marsh exemplify EDTA as a suitable complexing agent for use in compositions intended for hair treatment.  
Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include water in the compositions of Kleen in amounts from about 20 to 95 wt% as taught by Marsh because Kleen teach the compositions may take the form of a water and because Marsh teach this amount of water is suitable for compositions intended for hair treatment.  Therefore, the combined teachings of Kleen in view of Marsh render obvious compositions comprising up to 10 wt% aldehydes, up to 45 wt% 

Response to Arguments and 132 Declaration:  Claim Rejections - 35 USC § 103
Applicant’s arguments and the Declaration have been fully considered but they are unpersuasive.

	With regard to the rejections over Scheunemann, at page 8 of the Remarks Applicant disagrees with the assertion in the Office Action that the properties of a composition are inseparable from the composition thereof, denigrating the assertion of fundamental chemical principles as a circular argument.  Applicant’s allegation that Scheunemann does not disclose any compositions falling within the scope of the instant claims citing to the working examples thereof is not found persuasive because patents are relevant as prior art for all they contain.  See MPEP 2123.  It is of no moment how many embodiments are disclosed by Scheunemann because they are all possessed by Scheunemann and the recognition of a property latent to Scheunemann does not rebut prima facie obviousness.  See MPEP 2145 II.  Applicant’s citation to the dictionary definition of an emulsion is likewise not found persuasive because the definition does not comport with that of the instant disclosure at page 34 which states an emulsion is a single phase:

    PNG
    media_image3.png
    190
    799
    media_image3.png
    Greyscale


	With regard to the data within the instant specification and the supplemental data within Declaration, it is not seen how the evidence of record is commensurate with any pending claim.  No composition claimed consists only of water and circumscribed amounts of GLDA, 2-hydroxyoctanal, TEA octanoate and CAPB.  At broadest, claim 1 requires none of these ingredients.  Furthermore, the Declaration substantiates the Office’s “assertion” that compositions comprising the same ingredients in the same amounts as claimed must possess the same properties and the Declaration hints to a 112 problem with the instant Application because there is no disclosure in the instant specification demonstrating possession of stable compositions other than those exemplified and there is no disclosure guiding one skilled in the art how to obtain 48 hour storage-stable compositions across the full scope of the claims.  Clarification is requested.
	With regard to the citation to Leo Pharmaceutical Products, it is not seen how the instant Application discloses compositions that are storage stable other than those exemplified or how the instant specification provides a solution to the alleged stability problem across the scope of the rejected claims such that Leo is relevant.  Clarification is requested.
Therefore, the rejections over Scheunemann are properly maintained in modified form as necessitated by Applicant’s amendments.  In view of the amendment of the claims, Applicant may also consider the relevance of the disclosure of Scheunemann ‘203 (US 2020/0030203) 

With regard to the rejections over Kleen and Scheunemann, at page 11 of the Remarks Applicant’s contention that Kleen is too broad to render obvious emulsions is acknowledged but not found persuasive because Kleen expressly teach the compositions, which require nothing more than aldehydes, can be in the form of an emulsion when the compositions further comprise emulsifiers which stabilize emulsions comprising water.  As discussed supra, no pending claim is commensurate with Applicant’s proffered data.  
Therefore, the rejections over Kleen and Scheunemann are properly maintained in modified form as necessitated by Applicant’s amendments.

With regard to the rejections over Kleen, at page 14 of the Remarks Applicant’s citation to the formulae of Muerner as encompassing an embodiment drawn to cyclic aldehydes is not found persuasive because the alternate embodiment disclosed by Muerner as referenced in the rejection is not drawn to cyclic aldehydes but rather to linear aldehydes.  The allegation that Ishii does not mention any of the aldehydes required by present claim 1 is not found persuasive because Ishii teach methods of manufacturing hydroxyaldehydes inclusive of 2-hydroxyoctanal as set forth in the rejection.  And the allegation that the rejections in view of Marsh are “conclusory” is acknowledged but not found persuasive because the rejection has established that the hair care compositions of Kleen may comprise complexing agents such as EDTA and Marsh 
Therefore, the rejections over Kleen are properly maintained in modified form as necessitated by Applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1, 3-11 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13, 16-24 and 26 of copending Application No. 16/337,504 in view of Kleen et al. (WO 02/30373, published April 18, 2002, as evidenced by the machine translation, of record) and Marsh et al. (US 2013/0174863, published July 11, 2013, of record).
	The instant claims are drawn to an emulsion composition comprising (a) 0.1 to 10 wt% of an amphoteric and/or anionic surfactant / CAPB, (b) 2 to 10 wt% aldehyde / 2-hydroxyoctanal, (c) 5 to 25 wt% chelating agents / GLDA and (d) 3 to 15 wt% amine salts of C4 to C10 carboxylic acids / TEA octanoate, wherein the emulsion is storage stable.  The composition may comprise water, or may further comprise one or more additional components.
	The conflicting claims are drawn to a composition comprising one or more of hydroxyl aldehydes / 2-hydroxyoctanal, succinimidyl esters, chelating agents / GLDA and amine salts of C4 to C10 carboxylic acids / TEA octanoate.  The compositions may be a shampoo or a hair coloring composition, may comprise 1 to 30 wt% surfactant.
	The copending claims differ with respect to the CAPB surfactant, the amounts of the aldehyde, the chelators and the amine salts and the presence of water or form of an emulsion.  However, these differences are obvious in view Kleen and Marsh.  As elaborated supra, Kleen teach aqueous compositions that may be stable emulsions and may be shampoos comprising surfactants inclusive of CAPB and comprising 0.01 to 10 wt% aldehydes, 0.1 to 45 wt% 
	The copending claims are therefore obvious variants in view of the prior art because the prior art renders obvious compositions as claimed comprising the same ingredients in overlapping amounts.  The property of storage stability is latent to the composition.
This is a provisional nonstatutory double patenting rejection.

Claims 1 3-11 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-13, 15-18 and 21 of copending Application No. 16/338,003 in view of Kleen et al. (WO 02/30373, published April 18, 2002, as evidenced by the machine translation, of record) and Marsh et al. (US 2013/0174863, published July 11, 2013, of record). 
	The instant claims have been described supra.
	The conflicting claims are drawn to a composition comprising 0.5 to 3 wt% of an amine salt of a C4-C10 carboxylic acid / TEA octanoate and at least one of 1 to 30 wt% of one or more surfactants and a polycarboxylic acid derived chelating agent.  The composition may be a shampoo, may comprise an hydroxyaldehyde, may comprise a succinimidyl ester.
	The copending claims differ with respect to the CAPB surfactant, the amounts of the aldehyde and the chelator and the presence of water or form of an emulsion.  However, these differences are obvious in view Kleen and Marsh.  As elaborated supra, Kleen teach aqueous compositions that may be stable emulsions and may be shampoos comprising surfactants inclusive of CAPB and comprising 0.01 to 10 wt% aldehydes, 0.1 to 45 wt% triethanol 
	The copending claims are therefore obvious variants in view of the prior art because the prior art renders obvious compositions as claimed comprising the same ingredients in overlapping amounts.  The property of storage stability is latent to the composition.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-11 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/034,315 in view of Kleen et al. (WO 02/30373, published April 18, 2002, as evidenced by the machine translation, of record) and Marsh et al. (US 2013/0174863, published July 11, 2013, of record). 
	The instant claims have been supra.
	The conflicting claims are drawn to a composition comprising an hydroxy-substituted aldehyde / 2-hydroxyoctanal.  The composition may further comprise an amine salt of a carboxylic acid, a polycarboxylic acid derived chelating agent, a succinimidyl ester, 1 to 30 wt% surfactant, or may be formulated as a shampoo.
The copending claims differ with respect to the CAPB surfactant, the amounts of the aldehyde, the chelators and the amine salts and the presence of water or form of an emulsion.  However, these differences are obvious in view Kleen and Marsh.  As elaborated supra, Kleen teach aqueous compositions that may be stable emulsions and may be shampoos comprising surfactants inclusive of CAPB and comprising 0.01 to 10 wt% aldehydes, 0.1 to 45 wt% 
	The copending claims are therefore obvious variants in view of the prior art because the prior art renders obvious compositions as claimed comprising the same ingredients in overlapping amounts.  The property of storage stability is latent to the composition.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments:  Double Patenting
Applicant’s arguments at page 16 of the Remarks that it is premature to address the double patenting rejections is acknowledged, however, Applicant has already been advised that this is not a proper response.  See MPEP 804 I(B)(1).  Because Applicant’s remarks remain non-responsive to the rejections, the provisional double patenting rejections are properly maintained and made again.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633